DETAILED ACTION
This action is in reply to the submission filed on 12/22/2020.
Claims 1-20 are currently pending and have been examined under the effective filing date of 12/22/2020.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: the claims fall under statutory categories of processes and/or machines.
Step 2A Prong 1: the claims recite: monitoring a toner level in an imaging device and collecting and replacing the device upon the toner level reaching a low.  These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, specifically managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions.) Managing personal behavior, assuming a human person is performing the method, is an abstract idea.  Additionally, claims 16-20 also recite receiving imaging requests upon payment.  This limitation covers commercial interactions/sales activities. 
Step 2A Prong 2: While the benefits of computing technology applied to methods of organizing human activity are recognized, said judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of: an imaging device and cellular network monitoring individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.) These limitations are recited at a high level of generality (i.e. as a general purpose computer performing the claimed abstract ideas) such that it amounts to no more than mere instructions to apply the exception using a general purpose computer component. Therefore, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception because, as mentioned in Step 2A Prong 2, they use a general purpose computer device and/or computing technologies to perform an abstract idea in such a way that amounts to no more than mere instructions to apply the exception using a general purpose computer component.  Mere instructions to apply an exception using a general purpose computer cannot provide an inventive concept.  Therefore, the claim is not patent eligible. 
Claims 2-15 and 17-20 serve to narrow the scope of the abstract idea of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea. 
 Additionally, the claims recite: notifying users (claims 8, 13, 17).  These recitations are simply appending well‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ‐ see MPEP 2106.05(d)(II) – receiving or transmitting data over a network.  
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Repka et al. (Pub. No. 2019/0215408 A1), in view of High et al. (Pub. No. US 2018/0053369 A1.)
Regarding Claim 1, Repka discloses a business method of imaging documents with an imaging device, comprising: 
monitoring over a cellular network toner level in the imaging device; (Repka Fig. 7A notifying time of toner depletion…¶0051; According to an embodiment, the system 10 communicates such a notification to an operator communication device, which can be any type of remote mobile device, such as a smartphone or tablet computer.) Examiner notes this indicates toner level monitoring. 
While Repka teaches monitoring of consumable and machine status and sending technicians to replace parts/machines, (Repka ¶0051; Certain conditions can occur that require operator attention, including, but not limited to, the following: replenishing photo media, hardware malfunctions, installing driver updates, attending to media jams and tears, printer calibration, routine maintenance such as cleaning media dust and ink leakage and overspill, cleaning print heads, lubricating media transport systems, replacing defective and worn parts and assemblies, emptying media chad catch trays, replacing dulled media knife cutting assemblies, and replacing a failed printer with a functioning replacement.) it does not teach sending a new machine to replace an old one when the consumable is low.  High teaches upon the toner level reaching a predetermined low, collecting and replacing the imaging device with a second imaging device having a toner level above the predetermined low. (High ¶0037; system may be configured send another MVM to replace an MVM with low inventory and/or power.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Repka with the known technique of delivered replaceables in High because applying the known technique would have yielded predictable results and resulted in an improved system by allowing uninterrupted service. (Repka ¶0057; instructs the operator that a particular printer (Printer #4) will run out of printer media by a certain time)

Regarding Claim 8, Repka as modified by High teaches the business method of claim 1, further including monitoring over the cellular network media usage of the imaging device and upon the media usage reaching a predetermined level providing more media for use in the imaging device. (Repka Fig. 7A notifying time of toner depletion…¶0051; According to an embodiment, the system 10 communicates such a notification to an operator communication device, which can be any type of remote mobile device, such as a smartphone or tablet computer.) Examiner notes this indicates toner level monitoring.

Regarding Claim 9, Repka as modified by High teaches the business method of claim 1, further including placing the imaging device at a location having a computing network, but not connecting the imaging device to the computing network. (Repka ¶0030; Wireless communication between computer processor 410 and remote devices (e.g., user input terminal 30, operator communication device 440) is facilitated by communication link 430 which connects computer processor 410 to wireless router 420. Wireless communication between the computer processor 410 and remote devices occurs via wireless communication link 450, which can be any type of wireless communication link, such as Wi-Fi, cellular, or Bluetooth.)


Regarding Claim 11, Repka as modified by High teaches the business method of claim 1, further including providing a plurality of imaging devices to a party for said replacing the imaging device with the second imaging device. (Repka ¶0051; replacing a failed printer with a functioning replacement) Examiner notes that providing a duplicate imaging device is not a patentable distinction.   (MPEP 2144.04 “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”)

Regarding Claim 12, Repka as modified by High teaches the business method of claim 1, further including initiating communication to coordinate a time and date for the collecting and the replacing the imaging device with the second imaging device. (Repka Fig. 7A teaches instructing replacing imaging device at a time of day.)

Regarding Claim 13, Repka as modified by High teaches the business method of claim 1, further including configuring the imaging device to receive imaging requests from users upon a payment of the imaging requests, the users being notified on a mobile computing device of a lighting scheme on the imaging device indicating processing of an imaging request associated with the payment. (Repka ¶0036; Printer bay indicator 230 may also optionally include indicator light 240. Indicator light 240 may be any type of colored or non-colored light, designed to be a notification to users and retail store clerks alike…¶0037; The receipt may be a physical paper receipt or a virtual/electronic receipt deliverable to a remote device, like a user's mobile phone.)

Regarding Claim 14, Repka as modified by High teaches the business method of claim 1, further including enrolling the imaging device in a maintenance program according to numbers of media pages imaged by the imaging device. (Repka ¶0051; Certain conditions can occur that require operator attention, including, but not limited to, the following: replenishing photo media, hardware malfunctions, installing driver updates, attending to media jams and tears, printer calibration, routine maintenance such as cleaning media dust and ink leakage and overspill, cleaning print heads, lubricating media transport systems, replacing defective and worn parts and assemblies, emptying media chad catch trays, replacing dulled media knife cutting assemblies, and replacing a failed printer with a functioning replacement) Examiner notes the replenishing photo media as including refilling paper when the number of pages has run out.

Regarding Claim 15, Repka as modified by High teaches the business method of claim 1, further including configuring the imaging device with one or more lights that differentiate lighting schemes according to different users having paid for imaging requests. (Repka ¶0045; order status indicator 670 specifies that the prints will be ready for pickup at a specific printer bay 190 and output collection bin 210—namely, the collection bin 210 corresponding to the “1 Red” label, as conveyed by a printer bay indicator 230. … Order status indicator 680 similarly provides information for a multi-photo product order—“Order #: 130.)

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Repka et al. (Pub. No. 2019/0215408 A1) in view of High et al. (Pub. No. US 2018/0053369 A1), and further in view of Ansier et al. (Pub. No. US 2007/0257972 A1.) 
Regarding Claim 2, Repka as modified by High teaches the business method of claim 1. Repka does not teach, but Ansier does teach: after the collecting further including harvesting residual toner from the imaging device for reuse in another imaging device. (Ansier ¶0007; vacuum applied through the vacuum line is used to help draw any remaining ink out of the ink jet cartridge while the cradle is positioned with the flange in the attached position)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Repka with the known technique of reusing ink toner in Ansier, because applying the known technique would have yielded predictable results and resulted in an improved system by allowing responsible stewardship of resources. Ansier ¶0006; refurbish and reuse ink jet cartridges many times before they are no longer serviceable.

Regarding Claim 3, Repka as modified by High and Ansier teaches the business method of claim 1, after the collecting further including refurbishing the imaging device. (Ansier ¶0006; refurbish and reuse ink jet cartridges many times before they are no longer serviceable.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Repka with the known technique of reusing ink toner in Ansier, because applying the known technique would have yielded predictable results and resulted in an improved system by allowing responsible stewardship of resources. Ansier ¶0006; refurbish and reuse ink jet cartridges many times before they are no longer serviceable.

Regarding Claim 4, Repka as modified by High and Ansier teaches the business method of claim 1, after the collecting further including refilling toner in the imaging device to a level above the predetermined low. (Ansier ¶0030; with reference to FIGS. 3 and 13, fill gun 210 is adapted to measure a desired amount of ink into an ink jet cartridge to refill the depleted ink jet cartridge.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Repka with the known technique of reusing ink toner in Ansier, because applying the known technique would have yielded predictable results and resulted in an improved system by allowing responsible stewardship of resources. Ansier ¶0006; refurbish and reuse ink jet cartridges many times before they are no longer serviceable.

Claims 5-7, 10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Repka et al. (Pub. No. 2019/0215408 A1) in view of High et al. (Pub. No. US 2018/0053369 A1), and further in view of (CA 2697346 A1).
Regarding Claim 5, Repka as modified by High teaches the business method of claim 1, further including at the imaging device receiving imaging requests from users, the users making a payment for the imaging request. (Repka ¶0009; consumer retail photo kiosk system … configured to facilitate billing, payment, and print order workflow. As one example, billing and payment may be accomplished using barcoded receipts provided at the user terminal for payments for purchased photo products.)
Repka does not, but Jones does teach: the imaging device being located at a business under a contract with an entity owning or renting the imaging device to the business, and the business and the entity splitting the payment made by the users. (Jones ¶000851; independent third party can lease the self-service coin exchange machines 10 to one or more companies and both manage the network of self-service coin exchange machines and perform service calls on the self-service coin exchange machines to fix the machines, maintain the machines, or to load and/or reload the machines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Repka with the known technique of third party contracting in Jones, because applying the known technique would have yielded predictable results and resulted in an improved system by allowing greater market share of kiosk services. Jones ¶000851; As noted above, a plurality of self-service coin exchange machines 10 may be connected together in a network. The network may be managed by a company (e.g., Safeway) in whose stores the plurality of self-service coin exchange machines 10 are disposed or may be managed by a third party hired by the company or managed by a third party independent of such company.

Regarding Claim 6, Repka Repka as modified by High and Jones teaches the business method of claim 5, wherein the contract further includes the business paying the entity a subscription fee. (Jones ¶000851; independent third party can lease the self-service coin exchange machines 10 to one or more companies and both manage the network of self-service coin exchange machines and perform service calls on the self-service coin exchange machines to fix the machines, maintain the machines, or to load and/or reload the machines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Repka with the known technique of third party contracting in Jones, because applying the known technique would have yielded predictable results and resulted in an improved system by allowing greater market share of kiosk services. Jones ¶000851; As noted above, a plurality of self-service coin exchange machines 10 may be connected together in a network. The network may be managed by a company (e.g., Safeway) in whose stores the plurality of self-service coin exchange machines 10 are disposed or may be managed by a third party hired by the company or managed by a third party independent of such company.

Regarding Claim 7, Repka as modified by High and Jones teaches the business method of claim 1, further including placing the imaging device at a venue for receiving imaging requests from users upon the users making a payment for the imaging request, and splitting the payment between a first entity associated with the venue and a second entity owning or renting the imaging device. (Jones ¶000851; independent third party can lease the self-service coin exchange machines 10 to one or more companies and both manage the network of self-service coin exchange machines and perform service calls on the self-service coin exchange machines to fix the machines, maintain the machines, or to load and/or reload the machines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Repka with the known technique of third party contracting in Jones, because applying the known technique would have yielded predictable results and resulted in an improved system by allowing greater market share of kiosk services. Jones ¶000851; As noted above, a plurality of self-service coin exchange machines 10 may be connected together in a network. The network may be managed by a company (e.g., Safeway) in whose stores the plurality of self-service coin exchange machines 10 are disposed or may be managed by a third party hired by the company or managed by a third party independent of such company.

Regarding Claim 10, Repka as modified by High and Jones teaches the business method of claim 9, further including preventing the imaging device from being connected behind a firewall of the computing network. (Jones ¶0001101; Intranet may be provided wherein access is provided to a central computer or manager enabled terminal through a network gateway with a firewall, with appropriate provisions for user authentication and virtual private network (VPN) connectivity for off-site employees to access coin exchange machine information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Repka with the known technique of third party contracting in Jones, because applying the known technique would have yielded predictable results and resulted in an improved system by allowing greater market share of kiosk services. Jones ¶000851; As noted above, a plurality of self-service coin exchange machines 10 may be connected together in a network. The network may be managed by a company (e.g., Safeway) in whose stores the plurality of self-service coin exchange machines 10 are disposed or may be managed by a third party hired by the company or managed by a third party independent of such company.

Regarding Claim 16, Repka as modified by High teaches a business method of imaging documents with an imaging device, comprising: 
placing the imaging device at a location; 
configuring the imaging device to receive imaging requests from users upon the users making a payment for the imaging requests; (Repka ¶0009; consumer retail photo kiosk system … configured to facilitate billing, payment, and print order workflow. As one example, billing and payment may be accomplished using barcoded receipts provided at the user terminal for payments for purchased photo products.)
monitoring over a cellular network toner level in the imaging device; (Repka Fig. 7A notifying time of toner depletion…¶0051; According to an embodiment, the system 10 communicates such a notification to an operator communication device, which can be any type of remote mobile device, such as a smartphone or tablet computer.) Examiner notes this indicates toner level monitoring.
While Repka teaches monitoring of consumable and machine status and sending technicians to replace parts/machines, (Repka ¶0051; Certain conditions can occur that require operator attention, including, but not limited to, the following: replenishing photo media, hardware malfunctions, installing driver updates, attending to media jams and tears, printer calibration, routine maintenance such as cleaning media dust and ink leakage and overspill, cleaning print heads, lubricating media transport systems, replacing defective and worn parts and assemblies, emptying media chad catch trays, replacing dulled media knife cutting assemblies, and replacing a failed printer with a functioning replacement.) it does not teach sending a new machine to replace an old one when the consumable is low.  High teaches upon the toner level reaching a predetermined low, collecting an entirety of the imaging device from the location; and replacing the imaging device with a second imaging device having a toner level above the predetermined low. a second imaging device having a toner level above the predetermined low. (High ¶0037; system may be configured send another MVM to replace an MVM with low inventory and/or power.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Repka with the known technique of delivered replaceables in High because applying the known technique would have yielded predictable results and resulted in an improved system by allowing uninterrupted service. (Repka ¶0057; instructs the operator that a particular printer (Printer #4) will run out of printer media by a certain time)
Repka does not, but Jones teaches: splitting the payment between a first entity associated with the location and a second entity owning or renting the imaging device. (Jones ¶000851; independent third party can lease the self-service coin exchange machines 10 to one or more companies and both manage the network of self-service coin exchange machines and perform service calls on the self-service coin exchange machines to fix the machines, maintain the machines, or to load and/or reload the machines)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Repka with the known technique of third party contracting in Jones, because applying the known technique would have yielded predictable results and resulted in an improved system by allowing greater market share of kiosk services. Jones ¶000851; As noted above, a plurality of self-service coin exchange machines 10 may be connected together in a network. The network may be managed by a company (e.g., Safeway) in whose stores the plurality of self-service coin exchange machines 10 are disposed or may be managed by a third party hired by the company or managed by a third party independent of such company.

Regarding Claim 17, Repka as modified by High and Jones teaches the business method of claim 16, further including notifying users on a mobile computing device of a lighting scheme on the imaging device indicating processing of one of the imaging requests associated with the payment. (Repka ¶0036; Printer bay indicator 230 may also optionally include indicator light 240. Indicator light 240 may be any type of colored or non-colored light, designed to be a notification to users and retail store clerks alike…¶0037; The receipt may be a physical paper receipt or a virtual/electronic receipt deliverable to a remote device, like a user's mobile phone.)

Regarding Claim 18, modified Repka teaches the business method of claim 16, further including monitoring over the cellular network media usage of the imaging device and delivering additional media to the location upon the media usage reaching a predetermined level. (Repka Fig. 7A notifying time of toner depletion…¶0051; According to an embodiment, the system 10 communicates such a notification to an operator communication device, which can be any type of remote mobile device, such as a smartphone or tablet computer.) Examiner notes this indicates toner level monitoring.

Regarding Claim 19, modified Repka teaches the business method of claim 16, wherein the location has a computing network, but not connecting the imaging device to the computing network. (Repka ¶0030; Wireless communication between computer processor 410 and remote devices (e.g., user input terminal 30, operator communication device 440) is facilitated by communication link 430 which connects computer processor 410 to wireless router 420. Wireless communication between the computer processor 410 and remote devices occurs via wireless communication link 450, which can be any type of wireless communication link, such as Wi-Fi, cellular, or Bluetooth.)

Regarding Claim 20, modified Repka teaches the business method of claim 16, preplacing a plurality of certified imaging devices with a party for said replacing the imaging device with the second imaging device. (Repka ¶0051; replacing a failed printer with a functioning replacement) Examiner notes that providing a duplicate imaging device is not a patentable distinction.  


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/ALLEN C CHEIN/          Primary Examiner, Art Unit 3687